UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2016 Date of reporting period:	September 30, 2016 Item 1. Schedule of Investments: Putnam VT Equity Income Fund The fund's portfolio 9/30/16 (Unaudited) COMMON STOCKS (95.1%) (a) Shares Value Aerospace and defense (5.1%) General Dynamics Corp. 28,710 $4,454,644 L-3 Communications Holdings, Inc. 44,901 6,767,928 Northrop Grumman Corp. 62,150 13,296,993 Airlines (0.8%) American Airlines Group, Inc. 106,850 3,911,779 Auto components (1.7%) Delphi Automotive PLC (United Kingdom) 50,590 3,608,079 Johnson Controls International PLC 102,027 4,747,316 Automobiles (0.7%) General Motors Co. 108,980 3,462,295 Banks (9.0%) Bank of America Corp. 529,540 8,287,301 Citigroup, Inc. 217,415 10,268,510 JPMorgan Chase & Co. 162,910 10,848,177 KeyCorp 175,230 2,132,549 Regions Financial Corp. 343,310 3,388,470 Wells Fargo & Co. 193,782 8,580,667 Beverages (2.2%) Coca-Cola European Partners PLC (United Kingdom) 43,050 1,717,695 Dr. Pepper Snapple Group, Inc. 50,760 4,634,896 PepsiCo, Inc. 39,710 4,319,257 Capital markets (3.6%) Charles Schwab Corp. (The) 174,630 5,513,069 Goldman Sachs Group, Inc. (The) 16,560 2,670,631 Invesco, Ltd. 57,160 1,787,393 KKR & Co. LP 211,570 3,016,988 State Street Corp. 62,980 4,385,297 Chemicals (2.4%) Air Products & Chemicals, Inc. 30,630 4,604,914 Dow Chemical Co. (The) 70,150 3,635,875 E.I. du Pont de Nemours & Co. 49,050 3,284,879 Communications equipment (0.9%) Cisco Systems, Inc. 136,460 4,328,511 Consumer finance (0.7%) Capital One Financial Corp. 44,930 3,227,322 Oportun Financial Corp. (acquired 6/23/15, cost $223,215) (Private) (F) (RES) (NON) 78,321 200,893 Containers and packaging (1.3%) Ball Corp. 40,370 3,308,322 Sealed Air Corp. 67,000 3,069,940 Diversified financial services (0.8%) Berkshire Hathaway, Inc. Class B (NON) 26,110 3,772,112 Diversified telecommunication services (4.1%) AT&T, Inc. 257,470 10,455,857 CenturyLink, Inc. (S) 55,890 1,533,063 Frontier Communications Corp. (S) 667,260 2,775,802 Verizon Communications, Inc. 98,520 5,121,070 Electric utilities (3.9%) American Electric Power Co., Inc. 43,930 2,820,745 Edison International 51,310 3,707,148 Exelon Corp. 93,930 3,126,930 NextEra Energy, Inc. 26,940 3,295,301 PG&E Corp. 46,450 2,841,347 PPL Corp. 86,988 3,007,175 Energy equipment and services (0.5%) Halliburton Co. 29,200 1,310,496 National Oilwell Varco, Inc. (S) 37,100 1,363,054 Equity real estate investment trusts (REITs) (3.2%) American Tower Corp. (R) 21,410 2,426,395 Boston Properties, Inc. (R) 30,170 4,111,869 Equity Lifestyle Properties, Inc. (R) 56,770 4,381,509 Federal Realty Investment Trust (R) (S) 14,550 2,239,682 Gaming and Leisure Properties, Inc. (R) 64,420 2,154,849 Food and staples retail (1.3%) CVS Health Corp. 70,070 6,235,529 Food products (1.9%) JM Smucker Co. (The) 32,555 4,412,505 Kraft Heinz Co. (The) 50,900 4,556,059 Health-care equipment and supplies (2.4%) Becton Dickinson and Co. 22,710 4,081,668 Danaher Corp. 42,780 3,353,524 Medtronic PLC 47,076 4,067,366 Health-care providers and services (1.0%) Cigna Corp. 38,560 5,025,139 Hotels, restaurants, and leisure (0.8%) Hilton Worldwide Holdings, Inc. 171,157 3,924,630 Household durables (0.4%) PulteGroup, Inc. 90,450 1,812,618 Independent power and renewable electricity producers (0.7%) Calpine Corp. (NON) 156,968 1,984,076 NRG Energy, Inc. 121,250 1,359,213 Industrial conglomerates (1.9%) General Electric Co. 122,720 3,634,966 Honeywell International, Inc. 49,770 5,802,684 Insurance (4.1%) American International Group, Inc. 100,570 5,967,824 Assured Guaranty, Ltd. 133,570 3,706,568 Chubb, Ltd. 28,750 3,612,438 Genworth Financial, Inc. Class A (NON) 297,500 1,475,600 Hartford Financial Services Group, Inc. (The) 81,560 3,492,399 Willis Towers Watson PLC 11,561 1,534,954 Internet software and services (1.5%) Alphabet, Inc. Class C (NON) 9,185 7,139,409 IT Services (1.5%) Computer Sciences Corp. 52,230 2,726,928 CSRA, Inc. 52,230 1,404,987 Fidelity National Information Services, Inc. 38,440 2,961,033 Life sciences tools and services (0.8%) Agilent Technologies, Inc. 83,080 3,912,237 Machinery (0.2%) Fortive Corp. 20,860 1,061,774 Media (4.8%) CBS Corp. Class B (non-voting shares) 52,530 2,875,492 Charter Communications, Inc. Class A (NON) 11,390 3,074,958 Comcast Corp. Class A 148,240 9,834,242 Liberty Global PLC Ser. C (United Kingdom) (NON) 64,310 2,124,802 Time Warner, Inc. 68,660 5,466,023 Metals and mining (—%) ArcelorMittal ADR (France) (NON) (S) 22,171 133,913 Mortgage real estate investment trusts (REITs) (0.6%) MFA Financial, Inc. (R) (S) 378,511 2,831,262 Multi-utilities (0.2%) Ameren Corp. 19,710 969,338 Oil, gas, and consumable fuels (7.6%) Anadarko Petroleum Corp. 64,699 4,099,329 Cheniere Energy, Inc. (NON) 32,700 1,425,720 EOG Resources, Inc. 45,510 4,401,272 Exxon Mobil Corp. 123,990 10,821,847 Marathon Oil Corp. 470,400 7,437,024 QEP Resources, Inc. 81,860 1,598,726 Total SA (France) 63,050 2,986,782 Total SA ADR (France) 10 477 Valero Energy Corp. 70,370 3,729,610 Personal products (2.1%) Coty, Inc. Class A (S) 237,554 5,582,519 Edgewell Personal Care Co. (NON) 54,900 4,365,648 Pharmaceuticals (8.0%) AstraZeneca PLC ADR (United Kingdom) 172,630 5,672,622 Eli Lilly & Co. 154,780 12,422,643 Johnson & Johnson 92,590 10,937,657 Merck & Co., Inc. 85,980 5,366,012 Pfizer, Inc. 118,739 4,021,690 Road and rail (0.9%) Union Pacific Corp. 44,470 4,337,159 Semiconductors and semiconductor equipment (3.7%) Intel Corp. 153,710 5,802,553 NXP Semiconductor NV (NON) 47,070 4,801,611 QUALCOMM, Inc. 45,070 3,087,295 Texas Instruments, Inc. 62,340 4,375,021 Software (3.3%) Dell Technologies, Inc. - VMware, Inc. Class V (NON) 17,640 843,192 Microsoft Corp. 232,040 13,365,496 Symantec Corp. 63,140 1,584,814 Specialty retail (0.6%) Gap, Inc. (The) (S) 126,380 2,810,691 Technology hardware, storage, and peripherals (1.3%) Apple, Inc. 56,140 6,346,627 Thrifts and mortgage finance (0.6%) Radian Group, Inc. 209,392 2,837,262 Tobacco (1.4%) Philip Morris International, Inc. 71,230 6,924,981 Wireless telecommunication services (0.6%) Vodafone Group PLC ADR (United Kingdom) 102,107 2,976,419 Total common stocks (cost $363,724,005) CONVERTIBLE PREFERRED STOCKS (1.8%) (a) Shares Value Alcoa, Inc. Ser. 1, $2.688 cv. pfd. 67,083 $2,203,261 Allergan PLC Ser. A, 5.50% cv. pfd. 1,090 895,577 American Tower Corp. $5.50 cv. pfd. (R) 10,225 1,120,916 Frontier Communications Corp. Ser. A, $11.125 cum. cv. pfd. 5,089 426,204 Mandatory Exchangeable Trust 144A $5.75 cv. pfd. 23,720 3,061,540 Oportun Financial Corp. Ser. A-1, 8.00% cv. pfd. (acquired 6/23/15, cost $610) (Private) (F) (RES) (NON) 214 549 Oportun Financial Corp. Ser. B-1, 8.00% cv. pfd. (acquired 6/23/15, cost $11,658) (Private) (F) (RES) (NON) 3,701 10,492 Oportun Financial Corp. Ser. C-1, 8.00% cv. pfd. (acquired 6/23/15, cost $27,379) (Private) (F) (RES) (NON) 5,379 24,641 Oportun Financial Corp. Ser. D-1, 8.00% cv. pfd. (acquired 6/23/15, cost $39,712) (Private) (F) (RES) (NON) 7,802 35,741 Oportun Financial Corp. Ser. E-1, 8.00% cv. pfd. (acquired 6/23/15, cost $22,267) (Private) (F) (RES) (NON) 4,056 20,041 Oportun Financial Corp. Ser. F, 8.00% cv. pfd. (acquired 6/23/15, cost $67,223) (Private) (F) (RES) (NON) 8,753 60,501 Oportun Financial Corp. Ser. F-1, 8.00% cv. pfd. (acquired 6/23/15, cost $188,556) (Private) (F) (RES) (NON) 66,160 169,700 Oportun Financial Corp. Ser. G, 8.00% cv. pfd. (acquired 6/23/15, cost $238,428) (Private) (F) (RES) (NON) 83,659 214,585 Oportun Financial Corp. Ser. H, 8.00% cv. pfd. (acquired 2/6/15,cost $732,871) (Private) (F) (RES) (NON) 257,360 659,503 Total convertible preferred stocks (cost $9,676,164) CONVERTIBLE BONDS AND NOTES (0.4%) (a) Principal amount Value MGIC Investment Corp. cv. sr. unsec. notes 5.00%, 5/1/17 $1,768,000 $1,801,150 Total convertible bonds and notes (cost $1,782,592) SHORT-TERM INVESTMENTS (6.0%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.67% (d) Shares 16,263,875 $16,263,875 Putnam Short Term Investment Fund 0.51% (AFF) Shares 12,604,526 12,604,526 Total short-term investments (cost $28,868,401) TOTAL INVESTMENTS Total investments (cost $404,051,162) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2016 through September 30, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $482,920,731. (b) The aggregate identified cost on a tax basis is $405,019,303, resulting in gross unrealized appreciation and depreciation of $118,426,631 and $24,449,281, respectively, or net unrealized appreciation of $93,977,350. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $1,396,646, or 0.3% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the reporting period with Putnam Cash Collateral Pool, LLC and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Cash Collateral Pool, LLC* $10,137,525 $133,997,030 $127,870,680 $204,870 $16,263,875 Putnam Short Term Investment Fund** 12,519,428 57,966,929 57,881,831 32,421 12,604,526 Totals * No management fees are charged to Putnam Cash Collateral Pool, LLC. ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $16,263,875, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $15,827,877. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. (S) This security is on loan, in part or in entirety, at the close of the reporting period. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $43,741,146 $— $— Consumer staples 42,749,089 — — Energy 39,174,337 — — Financials 93,336,793 — 200,893 Health care 58,860,558 — — Industrials 43,267,927 — — Information technology 58,767,477 — — Materials 18,037,843 — — Real estate 15,314,304 — — Telecommunication services 22,862,211 — — Utilities 23,111,273 — — Total common stocks — Convertible bonds and notes — 1,801,150 — Convertible preferred stocks — 7,707,498 1,195,753 Short-term investments 12,604,526 16,263,875 — Totals by level * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 28, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 28, 2016 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: November 28, 2016
